                                    COUNTY OF SUFFOLK




                                            STEVE BELLONE
                                       SUFFOLK COUNTY EXECUTIVE

DENNIS M. BROWN                                                          DEPARTMENT OF LAW
COUNTY ATTORNEY


July 18, 2019

Hon. Joseph F. Bianco,
United States Circuit Judge
Court of Appeals for the Second Circuit
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

Re: Moroughan v. County of Suffolk, et al.
    Index No. CV 12-0512 (JFB)(AKT)

Dear Judge Bianco:

The Suffolk County defendants’ are in receipt of the plaintiff’s request to adjourn the oral
argument in the above referenced matter. We are available on the September 25 or 26 as
suggested by the plaintiff. However, for the first three weeks of October, I anticipate being
engaged on trial before the Hon. Joanna Seybert in the matter of Gonzales v. County of Suffolk,
CV-09-1023. I will be available on October 23 and 24, and any date thereafter.

I thank the Court for its consideration of this request.

Respectfully submitted,

DENNIS M. BROWN
Suffolk County Attorney

_/s/ Brian C. Mitchell______
Brian C. Mitchell
Assistant County Attorney


cc:
Mirel Fisch, Esq. (via ECF)
Anthony Grandinette, Esq. (via ECF)
Christopher D. Clarke, Esq. (via ECF)
Annemarie Susan Jones, Esq. (via ECF)
Amy Beth Marion, Esq. (via ECF)
Bruce A. Barket, Esq. (via ECF)
